Case 1:99-mc-09999 Document 1045 Filed 09/18/20 Page 1 of 6 PageID #: 106339




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

SILVERGATE PHARMACEUTICALS, INC.,                      )
                                                       )
                       Plaintiff,                      )
                                                       )
       v.                                              )
                                                       )    C.A. No.
BIONPHARMA INC.,                                       )
                                                       )
                       Defendant.                      )

                       COMPLAINT FOR PATENT INFRINGEMENT

       For its Complaint against Defendant Bionpharma Inc. (“Bionpharma”), Plaintiff Silvergate

Pharmaceuticals, Inc. (“Silvergate”), by and through its attorneys, alleges as follows:

                               THE NATURE OF THE ACTION

       1.      This is an action for patent infringement of United States Patent No. 10,772,868

(the “’868 Patent”) arising under the patent laws of the United States, Title 35, United States Code,

that arises out of the filing by Bionpharma of Abbreviated New Drug Application (“ANDA”)

No. 212408 with U.S. Food and Drug Administration (“FDA”) seeking approval of a generic

version of Silvergate’s oral solution that is the subject of New Drug Application (“NDA”)

No. 208686, hereinafter referred to as Silvergate’s “Epaned® Product.” Silvergate seeks all

available relief under the patent laws of the United States, 35 U.S.C. § 100 et. seq., and other

applicable laws for Bionpharma’s infringement of the ’868 Patent.

                                         THE PARTIES

       2.      Silvergate is a corporation organized and existing under the laws of the State of

Delaware, with a principal place of business at 8 Cabot Road, Suite 2000, Woburn MA 01801.

       3.      Silvergate is a wholly-owned subsidiary of Azurity Pharmaceuticals, Inc.

(“Azurity”).
Case 1:99-mc-09999 Document 1045 Filed 09/18/20 Page 2 of 6 PageID #: 106340




       4.      On information and belief, Bionpharma is a corporation organized and existing

under the laws of the State of Delaware, with its principal place of business at 600 Alexander Rd.,

#2-4B, Princeton, NJ 08540. On information and belief, Bionpharma is in the business of, among

other things, developing, manufacturing, and selling generic copies of branded pharmaceutical

products for the U.S. market.

                                JURISDICTION AND VENUE

       5.      This action arises under the patent laws of the United States of America, 35 U.S.C.

§ 1, et seq. This Court has subject matter jurisdiction over the action under 28 U.S.C. §§ 1331,

1338(a) (patent infringement). Relief is sought under 35 U.S.C. § 271(e)(2).

       6.      This Court has personal jurisdiction over Bionpharma because, among other things,

on information and belief, Bionpharma is a corporation formed under the laws of the State of

Delaware.

       7.      Venue is proper in this Court under 28 U.S.C. §§ 1391(c) and 1400(b).

                           SILVERGATE’S EPANED® PRODUCT

       8.      Silvergate’s Epaned® Product is an FDA approved and labeled ace inhibitor

treatment that is a ready-to-use oral solution for hypertension in children. Epaned® is also

indicated to treat hypertension in adults, heart failure, and asymptomatic left ventricular

dysfunction.

       9.      Azurity is the holder of approved NDA No. 208686.

                                      PATENTS-IN-SUIT

       10.     The ’868 Patent, entitled “Enalapril Formulations,” issued on September 15, 2020

from United States Patent Application 16/242,898 (the “’898 Application”). A true and correct

copy of the ’868 Patent is attached to this Complaint as Exhibit A.




                                                2
Case 1:99-mc-09999 Document 1045 Filed 09/18/20 Page 3 of 6 PageID #: 106341




        11.     The ’868 Patent was duly and legally issued to Silvergate as the assignee.

Silvergate owns all rights, title and interest in the ’868 Patent.

        12.     Pursuant to 21 U.S.C. § 355, Azurity submitted a request to FDA to list the ’868

Patent in the Approved Drug Products with Therapeutic Equivalence Evaluations (“the Orange

Book”) in connection with NDA No. 208686 (Silvergate’s Epaned® product).

        13.     Silvergate’s Epaned® product is covered by at least one claim of the ’868 Patent.

                             INFRINGEMENT BY BIONPHARMA

        14.     By letter dated October 30, 2018 (“the First Notice Letter”), Bionpharma notified

Silvergate that it had submitted ANDA No. 212408 to FDA under Section 505(j)(2)(B) of the

Federal Food, Drug and Cosmetic Act (“FDCA”) (21 U.S.C. § 355(j)(2)(B) and 21 C.F.R.

§314.95) seeking approval to engage in the commercial manufacture, use, and sale of a generic

version of Silvergate’s Epaned® product (“the Bionpharma ANDA Product”) before the expiration

of three Silvergate Patents related to Epaned®: United States Patent Nos. 9,669,008 (the “’008

Patent”), 9,808,442 (the “’442 Patent”), and 10,039,745 (the “’745 Patent”)1.

        15.     By an additional letter dated April 25, 2019 (“the Second Notice Letter”),

Bionpharma notified Silvergate that it had submitted ANDA No. 212408 to FDA under Section

505(j)(2)(B) of the Federal Food, Drug and Cosmetic Act (“FDCA”) (21 U.S.C. § 355(j)(2)(B)

and 21 C.F.R. §314.95) seeking approval to engage in the commercial manufacture, use, and sale




1
    On December 12, 2018, Silvergate brought an action against Bionpharma for infringement of
the ’008 Patent, the ’442 Patent, and the ’745 Patent in this District. That case is currently pending
as C.A. No. 18-1962-LPS. Silvergate hereby incorporates by reference its Complaint (D.I. 1)
against Bionpharma in that action, and intends to request consolidation of these related cases.



                                                   3
Case 1:99-mc-09999 Document 1045 Filed 09/18/20 Page 4 of 6 PageID #: 106342




of the Bionpharma ANDA Product before the expiration of another Silvergate patent: United States

Patent 10,154,987 (the “’987 Patent”).2

       16.     Each of the ’008, ’442, ’745, ’987, and ’868 patents expire on March 25, 2036.

       17.     Upon information and belief, Bionpharma intends to engage in commercial

manufacture, use, and sale of the Bionpharma ANDA Product promptly upon receiving FDA

approval to do so.

       18.     Upon information and belief, Bionpharma is seeking approval to engage in the

commercial manufacture, use, and sale of the Bionpharma ANDA Product before the expiration

of the ’868 patent.

       19.     By filing ANDA No. 212408, Bionpharma has necessarily represented to FDA that

the Bionpharma ANDA Product has the same active ingredients as Silvergate’s Epaned® product,

has the same route of administration, dosage form, and strength as Silvergate’s Epaned® product,

and is bioequivalent to Silvergate’s Epaned® product.

                                    CLAIM 1 FOR RELIEF

               Infringement of the ’868 Patent Under 35 U.S.C. § 271 (e)(2)(A)

       20.     Silvergate incorporates each of the preceding paragraphs as if fully set forth herein.

       21.     Bionpharma submitted ANDA No. 212408 to FDA under section 505(j) of the

FDCA to obtain approval to engage in the commercial manufacture, use, offer for sale, sale, or

importation of the Bionpharma ANDA Product throughout the United States. By submitting the

ANDA, Bionpharma has committed an act of infringement of the ’868 Patent under 35 U.S.C.

§ 271 (e)(2)(A).




2
   On June 7, 2019, Silvergate brought an action against Bionpharma for infringement of the ’987
Patent in this District. That case was consolidated with C.A. No. 18-1962-LPS.


                                                 4
Case 1:99-mc-09999 Document 1045 Filed 09/18/20 Page 5 of 6 PageID #: 106343




          22.    If Bionpharma’s ANDA is approved by FDA, the commercial manufacture, use,

offer to sell, or sale within the United States, and/or importation into the United States of the

Bionpharma ANDA Product will constitute acts of infringement of the ’868 Patent under 35 U.S.C.

§ 271(a)-(c) unless enjoined by the Court.

          23.    On information and belief, Bionpharma has actual and constructive knowledge of

the ’868 Patent and the ’898 Application. In addition, upon information and belief, Bionpharma

has specific intent to infringe the ’868 Patent. Moreover, there are no substantial non-infringing

uses for the Bionpharma ANDA Product other than as the pharmaceutical claimed in the ’868

Patent.

          24.    The commercial manufacture, use, offer for sale, sale, and/or importation of the

Bionpharma ANDA Product in violation of Silvergate’s patent rights will cause irreparable harm

to Silvergate for which damages are inadequate.

                                       PRAYER FOR RELIEF

          Silvergate respectfully requests the following relief:

          a)     A judgment that Bionpharma has infringed the ’868 Patent under 35 U.S.C.

§ 271(e)(2)(A) by submitting ANDA No. 212408 under Section 505(j) of the FDCA, and that

Bionpharma’s making, using, offering to sell, or selling in the United States, or importing into the

United States of the Bionpharma ANDA Product will infringe one or more claims of the

’868 Patent;

          b)     A finding that the ’868 Patent is valid and enforceable;

          c)     An order under 35 U.S.C. § 271(e)(4)(A) that the effective date of any FDA

approval of ANDA No. 212408 shall be a date which is not earlier than the latest expiration date

of the ’868 Patent, as extended by any applicable periods of exclusivity;




                                                    5
Case 1:99-mc-09999 Document 1045 Filed 09/18/20 Page 6 of 6 PageID #: 106344




          d)   An order under 35 U.S.C. § 27l(e)(4)(B) permanently enjoining Bionpharma, its

subsidiaries, parents, officers, agents, servants, employees, licensees, representatives, and

attorneys, and all other persons acting or attempting to act in active concert or participation with

it or acting on its behalf, from engaging in the commercial manufacture, use, offer to sell, or

importation into the United States, of any drug product covered by the ’868 Patent, including the

Bionpharma ANDA Product;

          e)   A finding that this action for infringement is an exceptional case under 35 U.S.C.

§ 285, and that Silvergate be awarded reasonable attorneys’ fees and costs; and

          f)   An award of any such other and further relief as the Court may deem just and

proper.

                                                     MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                     /s/ Megan E. Dellinger
OF COUNSEL:
                                                     Jack B. Blumenfeld (#1014)
Wendy L. Devine                                      Megan E. Dellinger (#5739)
Kristina M. Hanson                                   1201 North Market Street
Jody Karol                                           P.O. Box 1347
WILSON SONSINI GOODRICH & ROSATI                     Wilmington, DE 19899
One Market Plaza, Spear Tower, Suite 3300            (302) 658-9200
San Francisco, CA 94105                              jblumenfeld@mnat.com
(415) 947-2000                                       mdellinger@mnat.com

Natalie J. Morgan                                    Attorneys for Plaintiff Silvergate
WILSON SONSINI GOODRICH & ROSATI                     Pharmaceuticals, Inc.
12235 El Camino Real, Suite 200
San Diego, CA 92130-3002
(858) 350-2300

Ty W. Callahan
Granville C. Kaufman
WILSON SONSINI GOODRICH & ROSATI
633 West Fifth Street, Suite 1550
Los Angeles, CA 90071
(323) 210-2900

September 18, 2020


                                                 6
